FILED
                            UNITED STATES DISTRICT COURT                                      JAN 2 9 2010
                            FOR THE DISTRICT OF COLUMBIA
                                                                                        Clerk, U.S. District and
                                                                                          Bankruptcy Courts

 Andre J. Twitty,

         Petitioner,
         v.                                         Civil Action No.            10 0174
 Eric Holder et aI.,

         Respondents.




                                   MEMORANDUM OPINION

        Petitioner Andre J. Twitty has filed an application to proceed in forma pauperis and a pro

se petition for a writ of habeas corpus. The application will be granted and the petition will be

dismissed.

        Twitty is a prisoner under sentence imposed by the United States District Court for the

Northern District of Georgia. He is currently incarcerated at the United States Penitentiary in

Florence, Colorado. His incoherent petition briefly references several legal topics such as

jurisdiction, estoppel, and the breadth of the writ of habeas corpus, but does not indicate how

these subjects relate to his case. Conclusorily stating that it is the "courts themselves that have

rendered all of petitioner's prior attempts 'inadequate and ineffective,'" he alleges generally that

his conviction was fraudulently obtained. Pet. at 3. Twitty concludes that he has "presented

more than enough evidence to establish his actual innocence that entitles him to immediate

release." Id. at 5 (punctuation altered).

       As a federal prisoner, Twitty's challenge to his conviction and detention must first be

exhausted as a motion under 28 U.S.C. § 2255 lodged with the sentencing court; only thereafter,
and only if the prisoner can show that the remedy under § 2255 is inadequate or ineffective, the

challenge may be brought under 28 U.S.C. § 2241 as a petition for a writ of habeas corpus lodged

in the district court that has personal jurisdiction over the prisoner's immediate custodian. See

28 U.S.C. § 2255; Wilson v. Office a/Chairperson, Dist. a/Columbia Bd. a/Parole, 892 F.

Supp. 277, 279 (D.D.C. 1995) ("[A] decision on a § 2255 motion is ordinarily required before a

federal court will entertain a habeas petition."); Chatman-Bey, 864 F.2d at 810 "[A] district court

may not entertain a habeas corpus action unless it has personal jurisdiction over the custodian of

the prisoner. ... It is also well settled that the appropriate defendant in a habeas action is the

custodian of the prisoner.") (internal quotation marks and citations omitted). It appears that

Twitty is well aware of these remedies. See Twitty v. Wiley, 332 Fed. Appx. 523 (10th Cir. 2009)

(noting that since his conviction by jury in 1999, "Twitty has ... filed numerous petitions for

relief under 28 U.S.C. §§ 2241 and 2255."). As this Court does not have personal jurisdiction

over Twitty's immediate custodian, it does not have jurisdiction over this habeas petition.

Accordingly, the petition will be dismissed for lack of jurisdiction.

        A separate order of companies, this memorandum opinion.


                                                   ~ K~- Jb.7JI
Date:   ~. ,g) d..OjD                                     '7
                                               United States District Judge F)




                                                -2-